Kane, J.
Appeal from a decision of the Workers’ Compensation Board, filed December 14, 1987.
The Workers’ Compensation Board has found that claimant was entitled to receive disability benefits from her pregnancy from February 5, 1984 to March 19, 1984. We agree that, based upon the testimony of her attending physician and his statement in the record, there is substantial evidence to support the determination of the Board (see, Matter of Roscoe v New York Tel Co., 108 AD2d 977).
Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Kane, Casey, Levine and Mercure, JJ., concur.